
	
		I
		112th CONGRESS
		1st Session
		H. R. 2486
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2011
			Ms. Bordallo (for
			 herself, Mr. Faleomavaega,
			 Mr. Sablan,
			 Mrs. Christensen,
			 Mr. Honda,
			 Ms. Hanabusa,
			 Ms. Hirono,
			 Ms. Lee of California, and
			 Ms. Chu) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for
		  health data regarding Native Hawaiians and other Pacific
		  Islanders.
	
	
		1.Short titleThis Act may be cited as the
			 Native Hawaiian and Other Pacific
			 Islander Health Data Act of 2011.
		2.Native Hawaiians
			 and other Pacific Islander health dataPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T
			 the following:
			
				317U.Native
				Hawaiian and other Pacific Islander health data
					(a)DefinitionsIn
				this section:
						(1)Community
				groupThe term community group means a group of
				NHOPI who are organized at the community level, and may include a church group,
				social service group, national advocacy organization, or cultural group.
						(2)Nonprofit,
				nongovernmental organizationThe term nonprofit,
				nongovernmental organization means a group of NHOPI with a demonstrated
				history of addressing NHOPI issues, including a NHOPI coalition.
						(3)Designated
				organizationThe term designated organization means
				an entity established to represent NHOPI populations and which has statutory
				responsibilities to provide, or has community support for providing, health
				care.
						(4)Government
				representativesThe term government representatives
				means representatives from Hawai‘i, American Samoa, the Commonwealth of the
				Northern Mariana Islands, the Federated States of Micronesia, Guam, the
				Republic of Palau, and the Republic of the Marshall Islands.
						(5)Native Hawaiians
				and other pacific islanders or NHOPIThe term Native
				Hawaiians and Other Pacific Islanders or NHOPI means people
				having origins in any of the original peoples of American Samoa, the
				Commonwealth of the Northern Mariana Islands, the Federated States of
				Micronesia, Guam, Hawai‘i, the Republic of the Marshall Islands, the Republic
				of Palau, or any other Pacific Island.
						(6)Insular
				areaThe term insular area means Guam, the
				Commonwealth of Northern Mariana Islands, American Samoa, the United States
				Virgin Islands, the Federated States of Micronesia, the Republic of Palau, or
				the Republic of the Marshall Islands.
						(b)National
				strategy
						(1)In
				generalThe Secretary, acting through the Director of the
				National Center for Health Statistics (referred to in this section as
				NCHS) of the Centers for Disease Control and Prevention, and
				other agencies within the Department of Health and Human Services as the
				Secretary determines appropriate, shall develop and implement an ongoing and
				sustainable national strategy for identifying and evaluating the health status
				and health care needs of NHOPI populations living in the continental United
				States, Hawai‘i, American Samoa, the Commonwealth of the Northern Mariana
				Islands, the Federated States of Micronesia, Guam, the Republic of Palau, and
				the Republic of the Marshall Islands.
						(2)ConsultationIn
				developing and implementing a national strategy, as described in paragraph (1),
				not later than 180 days after the date of enactment of the
				Native Hawaiian and Other Pacific Islander
				Health Data Act of 2011, the Secretary—
							(A)shall consult with
				representatives of community groups, designated organizations, and nonprofit,
				nongovernmental organizations and with government representatives of NHOPI
				populations; and
							(B)may solicit the
				participation of representatives from other Federal departments.
							(c)Preliminary
				health survey
						(1)In
				generalThe Secretary, acting through the Director of NCHS, shall
				conduct a preliminary health survey in order to identify the major areas and
				regions in the continental United States, Hawai‘i, American Samoa, the
				Commonwealth of the Northern Mariana Islands, the Federated States of
				Micronesia, Guam, the Republic of Palau, and the Republic of the Marshall
				Islands in which NHOPI people reside.
						(2)ContentsThe
				health survey described in paragraph (1) shall include health data and any
				other data the Secretary determines to be—
							(A)useful in
				determining health status and health care needs; or
							(B)required for
				developing or implementing a national strategy.
							(3)MethodologyMethodology
				for the health survey described in paragraph (1), including plans for designing
				questions, implementation, sampling, and analysis, shall be developed in
				consultation with community groups, designated organizations, nonprofit,
				nongovernmental organizations, and government representatives of NHOPI
				populations, as determined by the Secretary.
						(4)TimeframeThe
				survey required under this subsection shall be completed not later than 18
				months after the date of enactment of the Native Hawaiian and Other Pacific Islander Health Data Act
				of 2011.
						(d)Progress
				reportNot later than 2 years after the date of enactment of the
				Native Hawaiian and Other Pacific Islander
				Health Data Act of 2011, the Secretary shall submit to Congress a
				progress report, which shall include the national strategy described in
				subsection (b)(1).
					(e)Study and report
				by the IOM
						(1)In
				generalThe Secretary shall enter into an agreement with the
				Institute of Medicine to conduct a study, with input from stakeholders in
				insular areas, on the following:
							(A)The standards and
				definitions of health care applied to health care systems in insular areas and
				the appropriateness of such standards and definitions.
							(B)The status and
				performance of health care systems in insular areas, evaluated based upon
				standards and definitions, as the Secretary determines.
							(C)The effectiveness
				of donor aid in addressing health care needs and priorities in insular
				areas.
							(D)The progress
				toward implementation of recommendations of the Committee on Health Care
				Services in the United States—Associated Pacific Basin of the Institute of
				Medicine that are set forth in the 1998 report, Pacific Partnerships for
				Health: Charting a New Course for the 21st Century.
							(2)ReportAn
				agreement described in paragraph (1) shall require the Institute of Medicine to
				submit to the Secretary and to Congress, not later than 2 years after the date
				of the enactment of the Native Hawaiian and
				Other Pacific Islander Health Data Act of 2011, a report
				containing a description of the results of the study conducted under paragraph
				(1), including the conclusions and recommendations of the Institute of Medicine
				for each of the items described in subparagraphs (A) through (D) of such
				paragraph.
						(f)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for fiscal years 2012 through
				2017.
					.
		
